Citation Nr: 1009824	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for an umbilical 
hernia.

2.  Entitlement to service connection for residuals of blunt 
trauma to the right eye.

3.  Entitlement to service connection for residuals of a left 
ankle injury.

4.  Entitlement to service connection for acute 
gastroenteritis.

5.  Entitlement to service connection for tendonitis of the 
right leg.

6.  Entitlement to service connection for a torn left 
hamstring.

7.  Entitlement to service connection for residuals of a 
right knee injury.

8.  Entitlement to service connection for a heart murmur.

9.  Entitlement to service connection for residuals of a left 
elbow injury.

10.  Entitlement to service connection for a right heel 
disability.

11.  Entitlement to service connection for a dental 
disability, to include bilateral subcondylar osteotomy and 
subtotal odontectomy.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1981 and from November 1981 to June 2001.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in June 2009 to the Department of Veterans Affairs 
(VA) Regional Office in Baltimore, Maryland (RO) for 
additional development.  

In response to the notation in the June 2009 Board remand 
that the Veteran had previously requested a personal hearing 
at the RO, the RO sent the Veteran a letter in November 2009 
requesting clarification as to whether he continued to desire 
to testify at a personal hearing at the RO.  According to the 
letter, the Veteran was given 30 days from the date of the 
letter to respond before the case was sent to the Board; he 
was also told that he had a year from the date of the letter 
to submit evidence in support of his claim.  No response was 
received from the Veteran within 30 days of the date of the 
VA letter, and the claims files were sent back to the Board.  
Consequently, the Board concludes that the Veteran has 
withdrawn his prior request for a VA hearing.  38 C.F.R. 
§ 20.702(e) (2009).

The issues of entitlement to service connection for residuals 
of a left ankle injury, for acute gastroenteritis, for 
tendonitis of the right leg, for a torn left hamstring, for 
residuals of a right knee injury, for a heart murmur, for 
residuals of a left elbow injury, for a right heel 
disability, and for a dental disability, to include bilateral 
subcondylar osteotomy and subtotal odontectomy, are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.   


FINDINGS OF FACT

1.  The Veteran is not currently shown to have an umbilical 
hernia due to any event or incident of his active service.  

2.  The Veteran is not currently shown to have a right eye 
disability due to blunt trauma incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for an umbilical hernia are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2009).  

2.  The criteria for the establishment of service connection 
for a right eye disability due to blunt trauma are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to apply the relevant law, including 
statutes published in Title 38, United States Code ("38 
U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court 
of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).  


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues addressed below. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in January 2004, prior to 
initial adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  
Because letters sent to the Veteran in December 2008 and 
February 2009 incorrectly indicated that the Veteran needed 
to submit new and material evidence to reopen previously 
denied claims on the issues on appeal, the Board's June 2009 
remand included a paragraph directing the RO to notify the 
Veteran of the error.  In response to the Board's remand, a 
letter was sent to the Veteran by VA in August 2009 that 
informed him that the issues on appeal constituted original 
claims for service connection, rather than petitions to 
reopen requiring new and material evidence.  

In accordance with the requirements of VCAA, the January 2004 
letter informed the Veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files 
after either letter.  

The Veteran was informed in a March 2006 letter about 
disability ratings and effective dates for an award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA eye examination was 
conducted in May 2004 and a hernia evaluation was conducted 
in October 2007.

As will be discussed below, some of the Veteran's later 
service treatment records, including any final discharge 
examination report, have not been located and are presumed 
unavailable despite multiple documented efforts by VA to 
locate them.  It was concluded by VA in a December 2009 
report, which documented VA attempts to obtain the missing 
service treatment records, that any further efforts to obtain 
the missing records would be futile.

The law provides that if potentially relevant records are 
unavailable, the duty to assist is heightened and VA is 
obligated to advise the claimant of alternative forms of 
evidence that can be developed to substantiate the claim, 
including but not 

limited to "buddy certificates" and letters.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263-264 (1992); see Washington v. 
Nicholson, 19 Vet. App. 362 (2005) (Remanding claim to the 
Board to address VA's duty to "exercise greater diligence in 
assisting the appellant with the development of evidence in 
support of his claim where medical records were lost while in 
VA custody." 

In response to the June 2009 Board remand, the Veteran was 
advised in writing by VA in the August 2009 letter of 
potential alternative sources of information that could 
substantiate his claim, in accordance with Dixon, supra.  No 
additional evidence has been received from the Veteran.

Given these matters of record, VA has clearly complied with 
its duty to notify the veteran of alternative sources of 
substantiating information.  See Garlejo v. Derwinski, 2 Vet. 
App. 619 (1992). 

All available evidence has been obtained and there is 
sufficient medical evidence on file on which to make a 
decision on the issues decided herein.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of these claims.  All general due process 
considerations have been complied with by VA, and the Veteran 
has had a meaningful opportunity to participate in the 
development of the claims.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

The Veteran seeks service connection for an umbilical hernia 
and for a right eye disability due to blunt trauma that 
occurred in service.  Having carefully considered the claims 
in light of the record and the applicable law, the Board 
finds that the preponderance of the evidence is against the 
claims and that the appeals will be denied.


In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As previously reported, some of the Veteran's service 
treatment records are unavailable.  In light of the absence 
of some of the Veteran's service treatment records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).

However, the unavailability of some service treatment records 
does not free the Veteran from the requirement that he 
provide evidence that he currently has a disability that is 
causally related to service.  The presumed loss or 
destruction of Government records does not create an 
"adverse presumption" against the Government.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Cromer v. 
Nicholson, 19 Vet. App. 215, 218 (2005); affirmed 455 F.3d 
1346 (2006).

The medical evidence consists of some of the Veteran's 
service treatment records, VA examination reports, and 
written statements by the veteran.  

The Veteran's service treatment records reveal that an 
asymptomatic umbilical hernia was reported on evaluation in 
November 1982.  The Veteran complained in July 1990 that he 
had injured his right eye while diving, and the assessment 
was trauma to the right eye.  It was noted in July 1997 that 
the Veteran had an umbilical hernia, for which he needed 
elective surgery.
According to a May 2004 VA eye examination by an 
ophthalmologist, the Veteran had had surgery in service for 
retinal detachment in the left eye.  Distant visual acuity in 
the right eye was 20/200, corrected to 20/20-.  Distant 
vision in the left eye was counting fingers at three feet.  
The assessment involving the right eye was no ocular evidence 
of residuals to the right eye based on documented blunt 
trauma.  

After review of the Veteran's claims files and examination of 
the Veteran in October 2007, the VA examiner noted that the 
Veteran had had umbilical hernia repair approximately six 
years ago with no recurrences or current complaints.  It did 
not affect his employment or daily activities.  The diagnosis 
was status post umbilical hernia.

Despite notations in service of an umbilical hernia and 
trauma to the right eye, there is no post-service medical 
evidence of either disability.  In fact, it was noted on 
examination in May 2004 that there is no medical evidence of 
residuals of right eye trauma and it was noted on examination 
in October 2007 that there is no medical evidence of an 
umbilical hernia.  Therefore, there is no current hernia or 
right eye disability and no nexus opinion in favor of either 
claim.

Because all of the elements necessary for a grant of service 
connection for an umbilical hernia and residuals of blunt 
trauma to the right eye have not been shown, the claims of 
service connection for an umbilical hernia and residuals of 
blunt trauma to the right eye must be denied.  Although the 
VA examiner in May 2004 did not indicate whether the 
Veteran's claims files were available for review, the Board 
notes that a nexus opinion may be provided in the absence of 
review of a claims file if the examiner was, as in this case, 
informed of the relevant facts.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 300 (2008).

Although the written statements from the Veteran have been 
taken into consideration in this case, a layperson without 
medical training is not qualified to render a medical opinion 
linking a disability to service.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 5 (1992).  In fact, because the Veteran has not 
provided any specific information on any current umbilical 
hernia or right eye disability due to service, the Board 
finds that he has not provided any credible evidence in favor 
of the claims for service connection for an umbilical hernia 
and for a right eye disability due to trauma.

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claims denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an umbilical hernia is denied.

Service connection for residuals of blunt trauma to the right 
eye is denied.


REMAND

Although there are references in the Veteran's service 
treatment records to the disabilities on appeal that were not 
addressed above, there is no nexus opinion on file on any of 
these issues.  Consequently, the Board finds that the 
heightened duty under O'Hara, supra, requires that VA obtain 
additional evidence prior to final adjudication of the issues 
of service connection for residuals of a left ankle injury, 
for acute gastroenteritis, for tendonitis of the right leg, 
for a torn left hamstring, for residuals of a right knee 
injury, for a heart murmur, for residuals of a left elbow 
injury, for a right heel disability, and for a dental 
disability, to include bilateral subcondylar osteotomy and 
subtotal osentectomy.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology of a disability.  See also 
38 C.F.R. § 3.159 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC will ascertain if the Veteran 
has received any VA or non-VA medical 
treatment for residuals of a left ankle 
injury, for acute gastroenteritis, for 
tendonitis of the right leg, for a torn left 
hamstring, for residuals of a right knee 
injury, for a heart murmur, for residuals of 
a left elbow injury, for a right heel 
disability, or for a dental disability.  The 
Veteran should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  The 
RO/AMC should then obtain these records and 
associate them with the claims folder.

2.  Following a reasonable period of time or 
upon receipt of the Veteran's response, the 
RO/AMC will afford the Veteran a 
comprehensive physical examination, to be 
conducted by a qualified examiner, to 
ascertain whether the Veteran has left ankle 
residuals, tendonitis of the right leg, a 
torn left hamstring, a right knee disability, 
a left elbow disability, and a right heel 
disability related to service.  The following 
considerations will govern the examination:

a. The entire claims folders and a 
copy of this remand will be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner must provide an opinion 
whether the Veteran currently has 
left ankle residuals, tendonitis of 
the right leg, a torn left 
hamstring, a right knee disability, 
a left elbow disability, and/or a 
right heel disability that is 
causally related to service.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.  

3.  The RO/AMC will also provide the Veteran 
a comprehensive physical examination, to be 
conducted by a qualified examiner, to 
ascertain whether the Veteran has a 
gastrointestinal disability that is related 
to service.  The following considerations 
will govern the examination:

a. The entire claims folders and a 
copy of this remand will be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner must provide an opinion 
whether the Veteran currently has a 
gastrointestinal disability that is 
causally related to service.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

4.  The RO/AMC will also provide the Veteran 
a comprehensive physical examination, to be 
conducted by a qualified examiner, to 
ascertain whether the Veteran has a heart 
murmur that is related to service.  The 
following considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand will be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner must provide an opinion 
whether the Veteran currently has a 
heart murmur that is causally 
related to service.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

5.  The RO/AMC will also provide the Veteran 
a comprehensive physical examination, to be 
conducted by a qualified examiner, to 
ascertain whether the Veteran has a dental 
disability that is related to service.  The 
following considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand will be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner must provide an opinion 
whether the Veteran currently has a 
dental disability, to include 
residuals of a bilateral subcondylar 
osteotomy and/or residuals of a 
subtotal odontectomy, that is 
causally related to service.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

6.  The AMC/RO will notify the Veteran that 
it is his responsibility to report for the 
above examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of a 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for any one of the aforementioned 
examinations, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated whether 
any notice that was sent was returned as 
undeliverable.  

7.  Following completion of the foregoing, 
the AMC/RO should review the claims files and 
ensure that all required developmental 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  The AMC/RO should then 
readjudicate the Veteran's claims of 
entitlement to service connection for 
residuals of a left ankle injury, for acute 
gastroenteritis, for tendonitis of the right 
leg, for a torn left hamstring, for residuals 
of a right knee injury, for a heart murmur, 
for residuals of a left elbow injury, for a 
right heel disability, and for a dental 
disability, to include residuals of a 
bilateral subcondylar osteotomy and subtotal 
odontectomy.  If any issue continues to be 
denied, the AMC/RO should provide the Veteran 
and his representative with a Supplemental 
Statement of the Case and the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


